Citation Nr: 0802382	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  00-01 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to a rating higher than 10 percent, a rating 
higher than 20 percent effective April 1, 2004, and a rating 
higher than 50 percent effective January 3, 2005, for right 
knee arthritis.  

2. Entitlement to a rating higher than 10 percent and a 
rating higher than 20 percent effective March 2, 2004, for 
right knee instability.  

3. Entitlement to a rating higher than 10 percent for left 
knee arthritis.  

4. Entitlement to a rating higher than 10 percent for left 
knee instability.  

5. Entitlement to an effective date prior to October 17, 
2000, for the grant of a separate 10 percent rating for right 
knee instability.  

6. Entitlement to an effective date prior to October 17, 
2000, for the grant of a separate 10 percent rating for left 
knee instability.  


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1976 to February 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 1999 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
right knee arthritis and left knee arthritis, assigning 10 
percent ratings for each knee, effective September 14, 1998.  

This matter is also before the Board on appeal of a rating 
decision in January 2001 in which the RO granted a separate 
10 percent rating for right knee instability and a separate 
10 percent rating for left knee instability, both effective 
October 17, 2000.  The veteran appealed the assignment of the 
effective date. 

In a rating decision in April 2004, the RO granted a 20 
percent rating for right knee arthritis, effective April 1, 
2004, and a 20 percent rating for right knee instability, 
effective March 2, 2004.  In a rating decision in April 2007, 
the RO granted a 50 percent rating for right knee arthritis, 
effective January 3, 2005.  The veteran continued his appeal 
for higher ratings.  

The veteran requested a hearing before a Veterans Law Judge, 
but he failed to appear for a hearing scheduled in November 
2007.  


FINDINGS OF FACT

1. From the effective date of service connection until 
January 15, 2004, the right knee arthritis is manifested by 
complaints of pain, swelling, stiffness, weakness, flare-ups, 
and lack of endurance; clinical findings demonstrate X-ray 
evidence of moderate to severe degenerative joint disease and 
limitation of motion (-5 degrees of extension and 80 degrees 
of flexion).

2. For the period beginning April 1, 2004, the right knee 
arthritis is manifested by complaints of pain, swelling, 
stiffness, weakness, flare-ups, and lack of endurance; 
clinical findings demonstrate X-ray evidence of moderate to 
severe degenerative joint disease and limitation of motion (-
12 degrees of extension and 75 degrees of flexion).  

3. For the period beginning January 3, 2005, the right knee 
arthritis is manifested by complaints of pain, swelling, 
stiffness, weakness, flare-ups, and lack of endurance; 
clinical findings demonstrate X-ray evidence of moderate to 
severe degenerative joint disease and limitation of motion (-
30 degrees of extension and 70 degrees of flexion).  

4. From the effective date of service connection until March 
2, 2004, the right knee is manifested by slight instability, 
and for the period beginning March 2, 2004, the right knee is 
manifested by moderate instability.  

5. From the effective date of service connection, the left 
knee arthritis is manifested by complaints of pain and 
weakness; clinical findings demonstrate X-ray evidence of 
mild to moderate degenerative joint disease and limitation of 
motion (-5 degrees of extension and 80 degrees of flexion 
with pain).

6. From the effective date of service connection, the left 
knee is manifested by slight instability.

7. In September 1998, the RO received the veteran's claims of 
service connection for disabilities of the knees, and in a 
March 1999 rating decision, the RO granted service connection 
for right and left knee arthritis, effective in September 
1998, which the veteran appealed for higher ratings.  

8. In a rating decision in January 2001, the RO granted a 
separate 10 percent rating for right knee instability and a 
separate 10 percent rating for left knee instability, and 
assigned October 17, 2000, as the effective date of the 
ratings, an award for which the veteran then pursued an 
earlier effective date.  

9. The earliest date for which there is objective medical 
evidence of right knee instability and left knee instability 
was at the time that the veteran underwent a VA examination 
on October 17, 2000.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent, a rating 
higher than 20 percent effective April 1, 2004, and a rating 
higher than 50 percent effective January 3, 2005, for right 
knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5010, 5260, 5261 (2007).

2. The criteria for a rating higher than 10 percent, and a 
rating higher than 20 percent effective March 2, 2004, for 
right knee instability have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2007).  

3. The criteria for a rating higher than 10 percent for left 
knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5010, 5260, 5261 (2007).

4. The criteria for a rating higher than 10 percent for left 
knee instability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2007).  

5. The criteria for an effective date prior to October 17, 
2000, for the grant of a separate 10 percent rating for right 
knee instability have not been met.  38 U.S.C.A. §§ 5107(b), 
5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2007).  

6. The criteria for an effective date prior to October 17, 
2000, for the grant of a separate 10 percent rating for left 
knee instability have not been met.  38 U.S.C.A. §§ 5107(b), 
5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in April 2003, in April 2004, and in March 2006.  The 
notice included the type of evidence needed to substantiate 
the claims for a higher rating, namely, evidence to show that 
the service-connected disabilities have gotten worse, and the 
claims for an earlier effective date for the assignment of a 
separate disability rating.  The veteran was informed that VA 
would obtain VA records and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence, which would include evidence in his 
possession that pertained to the claims.  The notice included 
the provisions for the effective date of the claims and for 
the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice 
of the elements of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying notice, the claims 
were then readjudicated as evidenced by the supplemental 
statements of the case in February 2004, April 2004, August 
2004, October 2005, January 2006, June 2006, April 2007, and 
June 2007. Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 



Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing at the RO before a local 
hearing officer in August 2000, and at a hearing at the RO 
before a Veterans Law Judge, for which he failed to appear in 
November 2007.  The RO has obtained the veteran's service 
medical records, VA records and private records.  The veteran 
has not identified any additionally available evidence for 
consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in February 1999, 
October 2000, March 2004, and January 2005, specifically to 
evaluate the nature and severity of his service-connected 
knee disabilities.  The veteran failed to appear for VA 
examinations scheduled in July 2005, December 2005, and 
January 2007.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).



Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Each of the veteran's knees has been assigned separate 
ratings.  For the right knee disability, arthritis is rated 
under Diagnostic Code 5010, as follows: 10 percent disabling, 
effective since service connection was established in 
September 1998; 20 percent disabling, effective April 1, 
2004; and 50 percent disabling, effective January 3, 2005.  
The veteran's right knee disability is also separated rated 
under Diagnostic Code 5257, as follows:  10 percent 
disabling, effective from October 17, 2000, and 20 percent 
disabling effective from March 2, 2004.  

Additionally, the Board notes that the veteran's right knee 
was assigned a temporary total disability rating under 
38 C.F.R. § 4.29, for hospitalization in excess of 21 days, 
for the periods from January 15, 2004 through March 2004 and 
from May 25, 2004 through August 2004.  

For the left knee disability, arthritis is rated as 10 
percent disabling under Diagnostic Code 5010, effective since 
service connected was established in September 1998, and 
instability is rated as 10 percent disabling under Diagnostic 
Code 5257, effective from October 17, 2000.   

VA law provides that under Diagnostic Code 5010, arthritis 
due to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion for the specific joint 
involved.    

Normal or full range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 
zero percent, flexion limited to 45 degrees is rated 10 
percent, flexion limited to 30 degrees is rated 20 percent 
disabling, and flexion limited to 15 degrees is rated as 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 
zero  percent; extension limited to 10 degrees is rated 10 
percent, extension limited to 15 degrees is rated 20 percent; 
extension limited to 20 degrees is rated 30 percent; 
extension limited to 30 degrees is rated 40 percent, and 
extension limited to 45 degrees is rated 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

As has been done in this case, separate ratings may be 
assigned for arthritis with limitation of motion of a knee 
under Diagnostic Code 5003-5010 and for instability of the 
knee under Diagnostic Code 5257.  However, separate ratings 
for each knee may also be assigned for both limitation of 
flexion and limitation of extension.  

Under Diagnostic Code 5257, the criteria for a 10 percent 
rating are slight recurrent subluxation or lateral 
instability of the knee.  A rating of 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability.  A rating of 30 percent requires severe 
recurrent subluxation or lateral instability.  

Right and Left Knee Arthritis

As for arthritis with limitation of motion of the right knee 
and left knee, the Board has reviewed the medical reports of 
record.  While VA X-rays of the right knee have shown a 
progressively worsening condition from moderate to severe 
during the period of appeal, the X-rays of the left knee, to 
include those taken in July 1998, October 2000, and February 
2004, have tended to show that the veteran has minimal or 
mild to moderate degenerative changes throughout the appeal 
period.  

The X-rays of the left knee in July 1998 and February 2004 
show mild changes, whereas the X-rays of the left knee taken 
in October 2000 indicated moderate degenerative joint 
disease.  In regard to the right knee, VA and private 
radiographic evidence indicates the following: in July 1998, 
there was moderate degenerative joint disease with osteophyte 
formation at articular margins; in October 2000, there was 
moderate degenerative joint disease that was greater than the 
left knee; in July 2001, there was severe osteoarthritis; and 
in February 2004, there was moderately severe osteoarthritis.  

The range of motion findings during the period of the appeal 
show that restrictions in each knee have worsened over time.  
Even so, the clinical findings as assigned by the RO are 
appropriate and higher ratings for each knee are not 
warranted.  For example, at the time of a VA examination in 
February 1999, the range of motion was 0 degrees of extension 
to 115 degrees of flexion in the right knee (hyperextension 
was painful), and 0 degrees of extension to 120 degrees of 
flexion in the left knee.  In July 2000, range of motion of 
the knees was from 0 degrees of extension to 135 degrees of 
flexion without pain.  At the time of a VA examination in 
October 2000, there was extension to -5 degrees and flexion 
to 100 degrees on the right knee, and extension to 0 degrees 
and flexion to 90 degrees on the left knee.  In January 2004, 
range of motion of the right knee was -10 degrees of 
extension and 110 degrees of flexion.  Later in January 2004, 
range of motion of the right knee was -5 degrees of extension 
and 90 degrees of flexion.  These findings, in conjunction 
with arthritis of the joint, do not meet the criteria for a 
rating in excess of 10 percent for each knee.  

At the time of a VA examination in March 2004, there was 
extension to -12 degrees and flexion to 75 degrees on the 
right knee, and extension to -3 degrees and flexion to 90 
degrees on the left knee.  At this juncture, under the 
limitation of motion codes, the left knee findings do not 
meet the criteria for a higher rating, 20 percent, and the 
right knee findings do not meet the criteria for a higher 
rating, 30 percent, despite the marked worsening of the 
disability on the right from this point in time.  



At the time of a VA examination in January 2005, there was 
extension to -30 degrees in the sitting position, and -20 
degrees in the supine position and flexion to 70 degrees on 
the right and extension to -5 degrees and flexion to 80 
degrees on the left knee.  Under the limitation of motion 
Diagnostic Codes, the left knee findings do not meet the 
criteria for a higher rating, 20 percent, and the right knee 
findings do not meet the criteria for a higher rating, 50 
percent.

In short, these findings demonstrate limitations that do not 
meet the criteria for higher ratings, for each stage 
evaluated since service connection was established, under 
either Diagnostic Code 5260 or Diagnostic Code 5261.  The 
Board has also considered whether separate ratings may be 
assigned under Diagnostic Code 5260 (leg limitation of 
flexion) and Diagnostic Code 5261 (leg limitation of 
extension) for disability of the same knee joint.  However, 
as the right knee and left knee are only compensable under 
Diagnostic Code 5261, separate ratings are not in order under 
Diagnostic Code 5260.  

In addition, the Board has considered the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59, relating to functional loss due 
to pain, weakened movement, excess fatigability, etc., in 
addition to any limitation of motion.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The record does not indicate that 
the veteran has such disabling pain or functional impairment 
resulting from his right knee and left knee disabilities to 
warrant higher ratings for flexion and extension restrictions 
under the respective limitation-of-motion Diagnostic Codes.  

VA and private records ports are replete with complaints and 
findings of bilateral knee pain, swelling, stiffness, 
weakness, flare-ups, and lack of endurance, particularly 
since 2000 with regard to the right knee joint for which the 
veteran has received treatment for septic arthritis and 
osteomyelitis.  He was given a wheelchair for mobility in 
January 2004 and was noted to use a cane.  He even had pain 
on walking with crutches, as noted on the March 2004 VA 
examination.  Nevertheless, the VA examiner in March 2004 
specifically addressed such considerations as pain on 
repeated use, flare-ups, fatigue, weakness, and lack of 
endurance.  

The conclusion was that there would be no change in the range 
of motion of the left knee, particularly for flexion, and 
that there would be additional swelling, fatigue, and lack of 
endurance on the right knee, but the expected additional 
functional limitations were not expressed in terms of degrees 
of limitation of motion.  The VA examiner in January 2005 
merely commented that all range of motion was done with pain.  
As the veteran did not appear for more recent VA examinations 
scheduled in July 2005, December 2005, and January 2007, 
there are no further indications of the veteran's knee 
limitations in terms of additional range of motion loss.   

In short, there is no objective evidence to show that pain on 
use or during flare-ups results in additional functional 
limitation to the extent that the right knee and left knee 
limitation of flexion and extension would warrant higher 
ratings under Diagnostic Codes 5260 and 5261.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Right and Left Knee Instability

Regarding right knee instability, in order to establish a 20 
percent rating prior to March 2, 2004, under Code 5257, the 
evidence would require a showing of moderate impairment.  
However, there is no objective demonstration of this in the 
record.  Private and VA records, dated prior to October 17, 
2000, do not show any subluxation or instability of the right 
knee.  At the time of a VA examination on October 17, 2000, 
there was mild swelling in the lateral aspect of the right 
knee and there was mild laxity of the lateral ligament.  The 
Drawer sign was negative.  Thereafter, until March 2004, 
there is no evidence showing more than mild laxity or 
subluxation.  

In order to establish a 30 percent rating for the period 
beginning March 2, 2004, under Diagnostic Code 5257, the 
evidence would require a showing of severe impairment.  
However, the record shows that for this period there is not 
more than moderate laxity or subluxation.  At the time of the 
VA examination on March 2, 2004, the veteran complained that 
his right knee seemed to buckle.  

On examination there was medial and lateral laxity present, 
which was characterized as worse than the last VA examination 
but not specifically noted as severe.  In fact, in describing 
the veteran's right knee impairments in a March 2004 
statement, a private physician noted such knee impairments as 
limitation of motion and severe osteoarthritis, but he did 
not mention instability, laxity, or subluxation.  A MRI of 
the right knee in July 2004 showed an anterior cruciate 
ligament rupture.  Even so, at the time of a VA examination 
in January 2005, when the veteran again complained of 
buckling of the right knee, the examination showed a negative 
Lachman's sign, 1+ anterior drawer, 1+ medial laxity, and a 
negative McMurray's sign.  There is no additional private or 
VA medical evidence to show that the veteran's right knee has 
more than moderate instability or subluxation.  

In short, the medical evidence shows that the veteran's right 
knee is productive of no more than slight instability for the 
period prior to March 2, 2004, and no more than moderate 
instability for the period beginning March 2, 2004.  
Accordingly, there is no basis under the criteria of 
Diagnostic Code 5257 to assign higher ratings for these 
periods.    

Regarding left knee instability, in order to establish a 20 
percent rating under Diagnostic Code 5257 the evidence would 
require a showing of moderate impairment.  However, there is 
no objective demonstration of this in the record.  Private 
and VA records, dated prior to October 17, 2000, do not show 
any subluxation or instability of the left knee joint.  At 
the time of a VA examination on October 17, 2000, there was 
mild swelling in the lateral aspect of the left knee and 
there was mild laxity of the lateral ligament.  The Drawer 
sign was negative at that time.  Thereafter, at the time of 
VA examinations in March 2004 and January 2005, there was 
mild laxity (noted as the same as the previous examination) 
and trace medial laxity, respectively.  Private and VA 
records also do not demonstrate that the veteran's left knee 
had other than mild instability or subluxation.  Thus, the 
medical evidence demonstrates that the veteran's left knee is 
productive of no more than slight instability for the entire 
period considered in connection with this appeal.  
Accordingly, there is no basis under the criteria of 
Diagnostic Code 5257 to assign a higher rating.  

In sum, there is no basis for a higher schedular ratings for 
the veteran's service-connected right and left knee 
disabilities under any Diagnostic Code of the VA's Rating 
Schedule (38 C.F.R. Part 4).  As the preponderance of the 
evidence is against the claims for a higher rating, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b).

Earlier Effective Date for Knee Instability Ratings

A review of the file shows that in September 1998, the RO 
received the veteran's claims of service connection for 
disabilities of the knees.  By rating decision in April 1999, 
the RO granted service connection for right and left knee 
arthritis.  A 10 percent rating was assigned for each knee, 
effective September 14, 1998.  The veteran was notified of 
that decision, and he initiated an appeal of the rating 
assignments.  He alleged that higher initial ratings were 
warranted.  

In a January 2001 rating decision, the RO granted a separate 
10 percent rating for right knee instability and a separate 
10 percent rating for left knee instability.  The RO assigned 
October 17, 2000, as the effective date for the separate 
ratings.  The veteran appealed this effective date, arguing 
that the separate 10 percent ratings should be retroactive to 
the date that he filed his claim for service connection in 
September 1998, because he has continuously pursued his 
claims since then.  

Under VA law, the effective date for an award of service 
connection and disability compensation, based on an original 
claim, is the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, the date 
of receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400.  

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

There is an exception in that the effective date may be the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred, provided that the 
application therefor is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  

VA must look to all communications from a claimant that may 
be interpreted as applications or claims, formal and 
informal, for benefits and is required to identify and act on 
informal claims for benefits.

The veteran maintains that the effective date for the 
separate 10 percent ratings should be the date of receipt of 
his claims of service connection for the right and left knee 
disabilities.  As previously noted, the date of receipt of 
the knee claims is September 14, 1998, which is more than a 
year after his military discharge in February 1980.  There is 
no earlier formal or informal claim, and the veteran has not 
contended otherwise.  Thus, the absolute earliest effective 
date for the assignments of the separate 10 percent ratings 
for the right and left knee instabilities may be no earlier 
than September 14, 1998, the date of receipt of the claim for 
service connection.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400, (b)(2).  

However, in this case, despite complaints of giving way, 
right and left knee instability was not objectively 
demonstrated at the time he filed his claims in September 
1998.  Rather, it was not until the veteran underwent a VA 
examination on October 17, 2000, that there is objective 
medical evidence of instability in the right knee and left 
knee joints.  For example, at the time of a February 1999 VA 
examination, the examiner noted that there was no medial or 
lateral instability.  VA records indicate that the knees were 
seemingly stable in March 1999, that there was no joint 
laxity in January 2000 or June 2000, and that the knees were 
without laxity in July 2000.
In view of the foregoing, the RO assigned October 17, 2000 as 
the effective date for the separate 10 percent ratings based 
on knee instability.  The Board finds that the effective date 
of October 17, 2000, is proper, and that no earlier effective 
date is warranted for the reason that entitlement to the 
separate ratings arose on October 17, 2000.  

As noted, the relevant regulations provide that the proper 
effective date will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  In this case, the date 
entitlement arose, on October 17, 2000, is the latter date.  
Accordingly, an earlier effective date for the separate 10 
percent ratings for right and left knee instability may not 
be assigned.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claims for an effective date prior to 
October 17, 2000, for the grant of separate 10 percent 
ratings for right and left knee instability.  38 U.S.C.A. § 
5107(b).


ORDER

A rating higher than 10 percent, a rating higher than 20 
percent effective April 1, 2004, and a rating higher than 50 
percent effective January 3, 2005, for right knee arthritis 
is denied.  A rating higher than 10 percent and a rating 
higher than 20 percent effective March 2, 2004, for right 
knee instability is denied.  A rating higher than 10 percent 
for left knee arthritis is denied.  A rating higher than 10 
percent for left knee instability is denied.  An effective 
date prior to October 17, 2000, for the grant of a separate 
10 percent rating for right knee instability is denied.  An 
effective date prior to October 17, 2000, for the grant of a 
separate 10 percent rating for left knee instability is 
denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


